PER CURIAM.
Appellant, James Johnson, a juvenile, was convicted of battery in Count I and attempted escape in Count II. He was sentenced to 364 days’ imprisonment on each count; however, there is some confusion in the record as to whether the sentences were concurrent or consecutive. Furthermore, adult sanctions having been imposed upon appellant, the trial court was obligated to comply with section 39.111(7), Florida Statutes (1987), and make written findings pursuant to the criteria set forth therein.
*509Accordingly, the judgment of conviction is affirmed, but the sentence is reversed and the cause is remanded with directions to clarify the sentences as concurrent or consecutive, and to follow the mandates of section 39.111(7) in applying adult sanctions to a juvenile.
DOWNEY, ANSTEAD and LETTS, JJ., concur.